Exhibit STOCK SALE AND PURCHASE AGREEMENT By and between NEW WORLD BRANDS, INC. As Purchaser BETTER ONLINE SYSTEMS, LTD. As Seller August 17, 2008 NWB-BOS Letter of Agreement Whereas NEW WORLD BRANDS, INC. (hereafter referred to also as "NWB"), located in Eugene, Oregon, and B.O.S. BETTER ONLINE SOLUTIONS, LTD. (hereafter referred to also as "BOS"), located in Rishon Le Zion, Israel, contemplate entering into the transaction described below. Whereas BOS holds 16,446,544 shares of NWB common stock (the “BOS NWB Stock”), and additional 3,865,375 shares of Qualmax, Inc. common stock. (the “BOS Qualmax Stock”); and Whereas NWB represents that pursuant to that Merger Agreement between NWB and Qualmax, Inc., dated February 18, 2008, as filed as part of NWB’s Preliminary Schedule 14C (the “Preliminary 14C”), with the Securities and Exchange Commission on February 22, 2008, Qualmax and NWB intend to effect a merger by which Qualmax will be merged with and into NWB, and Qualmax shareholders will receive shares of NWB common stock in exchange for their shares of Qualmax common stock; and Whereas In the event that the merger will be completed before NWB has purchased all the BOS NWB Stock from BOS in accordance with this Letter of Agreement, the BOS Qualmax Stock as a result of the merger shall be exchanged for 54,593,997 New
